Citation Nr: 1526582	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the appellant is eligible for the Veterans Retraining Assistance Program (VRAP). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had active service from April 1977 to October 1980.  

This appeal arises from a November 2012 decision of the Department of Veterans Affiars (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant resides within the jurisdiction of the Oakland, California RO.

The appellant was scheduled for a hearing before a Veterans Law Judge in May 2015.  The notice of this hearing was returned as undeliverable, but it was mailed to his last address of record, and there is no indication of another address.  He failed to report.  

Although there was an unappealed determination in 1981 that the character of the appellant's discharge was a bar to VA benefits; there has not been a previous determination as to eligibility for VRAP benefits.  The Board is; therefore considering this issue on a de novo basis.

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  


FINDING OF FACT

The Veteran's active service was terminated by a discharge under other than honorable conditions due to being absent without leave (AWOL) continuously for more than 180 days; there were no compelling circumstances to warrant the prolonged unauthorized absence. 


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VRAP benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014); Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not show that the appellant was provided notice required by the Veterans Claims Assistance Act (VCAA) prior to the adjudication of his claim.  Cf. 38 U.S.C.A. § 5103(a) (West 2014).  After the adjudication, he received a statement of the case that included an explanation of what the evidence needed to show to substantiate the claim, namely that he had an honorable discharge or that there were extenuating circumstances for his prolonged period of AWOL in service.  He has demonstrated actual knowledge of the needed evidence, by providing argument that there were compelling circumstances for his absence without leave.  The appellant has not alleged any prejudice or deficiency in the notice he received.  Hence, further notice is not required.  Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

There is no indication of additional evidence that could substantiate the claim.  The Veteran has not reported that his prolonged period of absence was due to insanity or other impairment.  Hence, an examination or opinion is not warranted.  See Gardner v. Shinseki, 22 Vet. App. 415, 420 (2009) (Board has a duty to consider whether a medical opinion is needed to determine a claimant's state of mind at the time of commission of the acts that lead to the dishonorable discharge).  The record does not suggest that there is other evidence that could substantiate the claim.

The appellant's DD 214 reflects that he was discharged under other than honorable conditions.  The reasons for separation were misconduct due to desertion and absence without leave.  The appellant contends that there were compelling circumstances for his period of AWOL.  

A September 1980 report of the appellant's case by the Judge Advocate shows that the appellant was absent from his duty unit in Germany from June 1978 to June 1980.  He voluntarily turned himself in to a military base in the continental United States in June 1980.  Charges were not preferred against the appellant within the two year statute of limitations for AWOL defenses, which barred a trial except for desertion.  The appellant did not submit a statement on his own behalf.  The report determined that it would not be advisable to bring charges against the appellant for desertion, as a conviction would be difficult to obtain.  Instead, it was recommended that the Veteran be discharged under other than honorable conditions.  The DD 214 reflects that this recommendation was apparently accepted.  

A March 1981 administrative decision of VA noted that the appellant had been discharged under other than honorable conditions after being AWOL in excess of 180 days from June 13, 1978 to June 11, 1980.  He did not provide a statement to either VA or the service department concerning the reasons for his long period of absence, and there was no indication that his absence was due to a mental condition.  The decision concluded that the appellant's discharge was a bar to VA benefits.  He was notified of this decision and provided with his appellate rights in a March 1981 letter, but he did not initiate an appeal by submitting a notice of disagreement.  

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible claimant must be at least 35 but not more than 60 years old, be unemployed, have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).

A discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 U.S.C.A. § 5303(a)(b); 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute. 

The appellant in this case has been denied benefits for being AWOL for a continuous period of at least 180 days.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  

According to 38 C.F.R. § 3.12(d)(6), being AWOL for 180 days is a bar to benefits unless there are compelling circumstances to warrant the prolonged unauthorized absence.  Factors to be considered include the length and character of service exclusive of the period of prolonged AWOL, and the reasons for going AWOL.  Reasons that are entitled to be given consideration include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  Other factors include the person's age, cultural and educational background, judgmental maturity, and related items.  38 C.F.R. § 3.12(d)(6)(i)(ii).  

In his substantive appeal the appellant essentially argued that there were compelling circumstances for his prolonged period of AWOL.  He related that his leave orders stated that he could not be paid at a military base, and he did not receive pay that would have permitted him to return to his unit.  He added that his bank account was frozen and he was unable to access his own funds to pay for a return to his unit.  He has not alleged; however, that he ever attempted to contact his unit prior turning himself in, nearly two years after going AWOL.  He has reported that his father, brother and sister were in service for 27, 8, and 22 years respectively.  He has a background that should have made him familiar with military procedures and given him an understanding that the response to a mix-up in his leave orders would not have been to disappear for a prolonged period.  

The September 1980 report from the Judge Advocate notes that while the appellant's performance since his return from AWOL had been satisfactory, his record prior to going AWOL had been "marginal".  The reasons for being AWOL were not previously provided to either the military or VA.  There are also reasons to question the credibility of the appellant's reports.  He never reported this history to the Judge Advocate and did not report these events to VA until after the statement of the case in the current appeal.  It is also unclear why the service department would have frozen his bank account prior to his period of absence without leave.  For these reasons, the Board finds that the appellant has not provided compelling circumstances for his prolonged absence.

The Board must consider whether the evidence showed insanity at the time the appellant committed the offenses that lead to his dishonorable discharge.  In this case the record contains no indication that the appellant's mental health and general behavior were impaired at the times that he went AWOL hence there is no indication of a disease that caused him (1) to experience "a more or less prolonged deviation from his normal method of behavior"; or (2) to "interfere[ ] with the peace of society"; or (3) to become "so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustments to the social customs of the community in which he resides."  38 C.F.R. § 3.354(a) (2014).

In this instance, the appellant does not contend and the evidence does not otherwise show that he was insane at the time he was AWOL.  The only current reason provided by the appellant was that a new payroll procedure had been implemented, and this somehow prevented him from returning to his base.  The Board notes that this is not the type of compelling circumstance outlined in 38 C.F.R. § 3.12(d)(6), nor does it explain his being AWOL for nearly two years.  

Based on the evidence and analysis above, the Board finds that the appellant's period of service was under dishonorable conditions for purposes of establishing eligibility for VRAP benefits.  Accordingly, the criteria for qualification for VRAP are not met and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is simply no legal entitlement to VRAP benefits, as the law itself specifies that, to participate in the VRAP, an eligible claimant must be one who was last discharged from the Armed Forces under conditions other than dishonorable.  See Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


ORDER

The appeal is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


